213 F.2d 541
A. G. BLISS COMPANY, Plaintiff-Appellantv.UNITED-CARR FASTENER COMPANY OF CANADA, Limited, Defendant-Appellee.
No. 4829.
United States Court of Appeals First Circuit.
June 10, 1954.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, District Judge.
Leo M. Goldberg, Providence, R. I. (Philip B. Goldberg, George Ajootian, Joseph Palmieri and Goldberg & Goldberg, Providence, R. I., on the brief), for appellant.
Robert W. Meserve, Boston, Mass. (Benjamin H. Lacy and Nutter, McClennen & Fish, Boston, Mass., on the brief), for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed upon the Memorandum of Decision by Judge Ford. 116 F.Supp. 291.